Order filed September 10, 2020.




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00189-CV
                                  ____________

                          GARY MILBURN, Appellant
                                        V.

10445 GREENS CROSSING LP D/B/A SUTTER RANCH APARTMENTS,
                            Appellee


                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1148611

                                   ORDER

      Appellant’s brief was due July 30, 2020. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before October 12, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).
                                     PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.